Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,769,446. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-19 of Patent No. 10,769,446 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.


7.	Claims 1-7, 10-12, 14, 15, and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Komar et al. (US Publication 2003/0079224, hereinafter Komar) in view of Kanzawa (US Publication 2020/0394824) or  Fox et al. (US Patent 11,074,447, hereinafter Fox). 
Regarding claim 1, Komar discloses a computer-implemented data processing method for displaying augmented content on a client device, the method comprising: 
receiving, from an external server by one or more processors, video data corresponding to an event, the video data comprising video content and a plurality of definitions of a plurality of bounding areas; presenting, by one or more processors on a graphical user interface, the video content (Komar, para’s 0027-0028, FIG’s 1 and 2, receive and display the video content; the display video content includes one or more scenes having one or more selectable display areas bounded by border 250 “transparent bounding areas”; para. 0065, video stream is transmitted to display module over a network);
detecting, by one or more processors, a user selection of a portion of the graphical user interface (Komar, para’s 0027-0028, 0069-0073, FIG’s 2 and 9, detect the viewer maneuvering the cursor 145 using remote control 161, mouse 162, or keyboard 163, to select the one of selectable display areas “bounding areas”);
determining, by one or more processors, a bounding area associated with the user selection of the portion of the graphical user interface, wherein the bounding area is associated with a particular bounding area from among the plurality of bounding areas (Komar, para’s 0045-0048, video content 115 already having the desired display properties of selectable display areas 141-142 may be provided to display module 110 as part of video stream 105. For example, video stream 105 could include video content 115 already including selectable display area 141 with a blue border 250 and selectable display area 142 having relatively high-luminance pixels; each of selectable display areas has a corresponding selectable display area ID used by display module to identify each of selectable display areas. Accordingly, display area ID field 441 includes the selectable display area ID of a corresponding selectable display area 141-142);
transmitting, by one or more processors, an indication of the particular bounding area to a renderer (Komar, para. 0048, and 0037-0038, each of selectable display areas 141-142 (FIG. 1) has a corresponding selectable display area ID used by display module 110 (FIG. 1) to identify each of selectable display areas);
receiving, by one or more processors from the renderer, augmentation data associated with the bounding area associated with the user selection of the portion of the graphical user interface (Komar, para’s 0041-0042, 0058-0060, 0069-0073, receive, from the system or external data source, additional information related to the selected selectable display area of the plurality of selectable display areas “bounding areas”);
generating, by one or more processors, augmented video content based on the video data and the augmentation data associated with the bounding area associated with the user selection of the portion of the graphical user interface (Komar, para’s 0041-0042, 0058-0060, acquire and generate video including scenes of the video content and additional information associated with the identified selectable display area); and 
presenting, by one or more processors on the graphical user interface, the augmented video content (Komar, para’s 0041-0042, 0058-0060, display the generated video including scenes of the video content and additional information associated with the identified display area; para. 0025, information display field 150 can include a window within the display window used to display video content 115, such as the picture-in-picture format).
Komar discloses determine the user selection of the portion of the graphical user interface but does not explicitly disclose:
determining a value associated with one or more pixels associated with a portion of an image;
determining the bounding area that corresponds to the value associated with the one or more pixels.
However these features are disclosed by both Kanzawa and Fox as follows:
determining a value associated with one or more pixels associated with a portion of an image; and determining the bounding area that corresponds to the value associated with the one or more pixels (Kanzawa, para. 0009, receiving a first image from a camera associated with a vehicle, wherein the first image has a reference frame; detecting a plurality of objects in the first image; generating a bounding box around each object of the plurality of objects in the first image; projecting each bounding box into a second image, wherein the second image comprises a plurality of pixels and each pixel has coordinates in the reference frame; setting pixels of the plurality of pixels whose coordinates are outside of any bounding box of the plurality of bounding boxes to a first color of a plurality of colors; associating each bounding box of the plurality of bounding boxes with a different color of the plurality of colors other than the first color; for each bounding box, setting pixels of the plurality of pixels whose coordinates are inside of the bounding box to the color associated with the bounding box; receiving a plurality of points from a LiDAR sensor associated with the vehicle, wherein each point is associated with coordinates in the reference frame; for each point of the plurality of points: determining the color associated with the pixel having the same coordinates as the point; and if the determined color is not the first color, labeling the point as being associated with the object of the plurality of objects that corresponds to the bounding box that is associated with the determined color; see also Fox, col. 20, lines 16-64, AI-based image processor 122 can obtain pixel values or range of pixel values of the pixels that fall within the bounding box(es) wherein the pixel values or range of pixel values corresponds to the type of plant/object that the CNN, from which the bounding-box data is obtained, is trained to identify.  The AI-based image processor 122 can further compare the pixels falling within the bounding box(es) to the pixels falling within the image segments, filtering out any pixels falling within the bounding box(es) that are not also pixels falling within an image segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanzawa or Fox’s features into Komar’s invention for enhancing viewer’s playback experience by effectively displaying augmented video that effectively combining selected areas representing objects in the video content image with desired augmentation data.

Regarding claim 2, Komar-Kanzawa/Fox discloses the computer-implemented data processing method of claim 1, wherein each definition of the plurality of definitions of the plurality of bounding areas is associated with a respective object represented in the video content (Komar, para. 0017, the term "selectable display area", as used herein, refers an area within the display of a scene of video content representative of an object or item having additional information).

Regarding claim 3, Komar-Kanzawa/Fox discloses the computer-implemented data processing method of claim 2, wherein the augmentation data associated with the bounding area that corresponds to the value associated with the one or more pixels associated with the user selection of the portion of the graphical user interface comprises an augmentation image and video frame data and auxiliary data associated with the augmentation image (Komar, para. 0017, additional information includes a 3-D image of the soft drink; para. 0025, performing an action associated with one of selectable display areas includes displaying information, such as text, a web page, images, and/or a video clip). 

Regarding claim 4, Komar-Kanzawa/Fox discloses the computer-implemented data processing method of claim 3, wherein transmitting the indication of the particular bounding area to the renderer causes the renderer to select the augmentation image from among a plurality of augmentation images associated with the respective object (Komar, para. 0041, retrieval and/or display of various types of additional information related to the selected selectable display area; para. 0017, the term "selectable display area", as used herein, refers an area within the display of a scene of video content representative of an object or item having additional information).

Regarding claim 5, Komar-Kanzawa/Fox discloses the computer-implemented data processing method of claim 1, wherein the renderer comprises one of an external Komar, para. 0041, retrieve from external data source various types of additional information related to the selected selectable display area).

Regarding claim 6, Komar-Kanzawa/Fox discloses the computer-implemented data processing method of claim 1, wherein detecting the user selection of the portion of the graphical user interface comprises detecting a user tap or a user click of a display on the client device displaying the graphical user interface (Komar, para’s 0023, 0026, 0069, clicking a mouse to select a selectable display area).

Regarding claim 7, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by Komar-Kanzawa/Fox using the same rationale.
Komar further discloses determining transparent bounding area(s) (Komar, para’s 0027-0028, FIG. 2, one or more scenes having one or more selectable display areas bounded by border 250; para’s 0045-0048, video stream 105 could include video content 115 already including selectable display area 141 with a blue border 250 and selectable display area 142 having relatively high-luminance pixels; a opacity value can be assigned to make a transparent bounding area as is well-known in the art, see Aksoy et al. (US Publication 2018/0225827, para. 0048, setting opacity value for an image area).
receiving, from the renderer, video frame data and location data associated with the one or more augmentation images (Komar, para, 0065, video stream 105 is provided to display module 110 over a network; data embedding module 630 could include a line 21 encoder that encodes display area positional data 615, display area display properties 635, and display area action data 121); and 
presenting the one or more augmentation images on the graphical user interface based on the video frame data and the location data (Komar, para’s 0072-0073, presenting the additional data on according to video frame data and positional data).

Regarding claim 10, Komar-Kanzawa/Fox discloses the video content augmentation system of claim 7, wherein each transparent bounding area of the plurality of transparent bounding areas is associated with a respective object represented in the video content (Komar, para. 0017, selectable display area “bounding area" refers an area within the display of a scene of video content representative of an object or item having additional information).

Regarding claim 11, Komar-Kanzawa/Fox discloses the video content augmentation system of claim 10, wherein the event is a sporting event, and wherein a respective object associated with at least one transparent bounding area of the plurality of transparent bounding areas corresponds to a player in the sporting event (Komar, para. 0017, a televised professional sporting event; bounding areas may represent players that viewers are interested in).

Regarding claim 12, Komar-Kanzawa/Fox discloses the video content augmentation system of claim 10, wherein the event is a sporting event, and wherein a respective object associated with at least one transparent bounding area of the plurality Komar, para. 0017, a televised professional sporting event; bounding areas may represent game balls).

Regarding claim 14, Komar-Kanzawa/Fox discloses the video content augmentation system of claim 7, wherein the color value associated with the user selection of the portion of the graphical user interface comprises a red, green, blue, alpha (RGBA) value (Fox, col. 20, lines 52-59, RGB color).
The motivation and obviousness arguments are the same as claim 7.

Regarding claim 15, Komar discloses a non-transitory computer-readable medium storing computer-executable instructions for: 
determining a plurality of objects within each frame of a plurality of video frames of video content; assigning a plurality of bounding areas to the plurality of objects, wherein each bounding area is associated with a respective object represented in one or more frames of the plurality of video frames (Komar, para. 0017, identifying one or more of selectable display areas “bounding areas” within the display of a scene/frame(s) of video content representative of an object or item having additional information that could interest a viewer of the video; this disclosure indicates determining objects within frames of the video content);
transmitting, to a client device, video data corresponding to an event, the video data comprising the video content and the plurality of bounding areas (Komar, para’s 0063-0065, providing/transmitting to “client” display device video stream with one or more selectable display areas “bounding areas”; as disclosed above in para. 0054, video stream 105 could include video content 115 already including selectable display area 141 with a blue border 250 and selectable display area 142 having relatively high-luminance pixels; each of selectable display areas has a corresponding selectable display area ID used by display module to identify each of selectable display areas; this disclosure indicates the assigned color value corresponding to each respective selectable display area was transmitted to the display device);
Komar, para’s 0037-0041 and 0048, various types of additional information related to the selected selectable display area can be retrieved from external data source; each of selectable display areas  has a corresponding selectable display area ID used by display module to identify each of selectable display areas; receiving selectable display area ID corresponding to the selected selectable display area);
determining a particular object within a frame of the plurality of video frames of the video content based on the indicator of the particular bounding area (Komar, para. 0017, identifying object represented by the selected selectable display area); 
determining a current augmentation state for the particular object (Komar, para’s 0037-0041 and 0048, determine which various types of additional information related to the selected selectable display area can be retrieved from external data source); 
selecting an augmentation image from among a plurality of augmentation images associated with the particular object based on the current augmentation state for the particular object; determining video frame data and location data associated with the particular object (Komar, para’s 0057-0058, action properties 545 associated with selectable display areas can include types of actions performed, locations of data sources to provide information utilized to perform an action, format information for the results of a performed action, and the like; an example wherein selectable display area 141 is selected is discussed. Selection analyzer 510 determines an action associated with selectable display area 141 to perform using LUT 331. In cases where multiple actions are associated with the selected selectable display area 141, display area selection data 355 can include a reference to which of action of the plurality of actions is to be performed; para. 0064, data embedding module 630 combines display area positional data 615 with video content 115 to generate video stream 105, where display area positional data 615 is included as part of display area format data; information (display area action data 121-122) utilized by action execution module  is included as part of video stream 105 in step 750.  Accordingly, data embedding module 630 can embed display area action data video stream 105.  Display area action data is obtained from display area data source); and 
transmitting the augmentation image, the video frame data, and the location data to the client device (Komar, para, 0065, video stream 105 is provided to display module 110 over a network; data embedding module 630 could include a line 21 encoder that encodes display area positional data 615, display area display properties 635, and display area action data 121).
Komar discloses transmitting, to a client device, the video data comprising the video content, and the plurality of bounding areas, as disclosed above, but does not explicitly disclose:
assigning a respective color value to each bounding area of the plurality of bounding areas; and transmitting the assigned color values.
Kanzawa and Fox both disclose assigning a respective color value to each bounding area of the plurality of bounding areas; and transmitting the assigned color values (Kanzawa, para. 0009, receiving a first image from a camera associated with a vehicle, wherein the first image has a reference frame; detecting a plurality of objects in the first image; generating a bounding box around each object of the plurality of objects in the first image; projecting each bounding box into a second image, wherein the second image comprises a plurality of pixels and each pixel has coordinates in the reference frame; setting pixels of the plurality of pixels whose coordinates are outside of any bounding box of the plurality of bounding boxes to a first color of a plurality of colors; associating each bounding box of the plurality of bounding boxes with a different color of the plurality of colors other than the first color; for each bounding box, setting pixels of the plurality of pixels whose coordinates are inside of the bounding box to the color associated with the bounding box that has been saved /transmitted to memory; Fox, col. 20, lines 16-64, AI-based image processor 122 can obtain pixel values or range of pixel values of the pixels that fall within the bounding box(es) wherein the pixel values or range of pixel values corresponds to the type of plant/object that the CNN, from which the bounding-box data is obtained, is trained to identify. The AI-based image processor 122 can further compare the pixels falling within the bounding box(es) that has been saved /transmitted to memory to the pixels falling within the image segments, filtering out any pixels falling within the bounding box(es) that are not also pixels falling within an image segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanzawa or Fox’s features into Komar’s invention for enhancing viewer’s playback experience by generating augmented video that effectively combining selected areas representing objects in the video content image with desired augmentation data.

Regarding claim 18, Komar-Kanzawa/Fox discloses the non-transitory computer-readable medium of claim 15, wherein determining a current augmentation state for the Komar, para. 0017, additional information includes a 3-D image(s) of the soft drink; para. 0025, performing an action associated with one of selectable display areas includes displaying information, such as text, a web page, images, and/or a video clip; web pages and video clip each may be presented sequentially page by page and frame by frame respectively. Therefore, when the last page or last frame has been presented, there is no current augmentation image associated with the particular object).

Regarding claim 19, Komar-Kanzawa/Fox discloses the non-transitory computer-readable medium of claim 15, and further discloses selecting the augmentation image from among the plurality of augmentation images associated with the particular object based on the current augmentation state for the particular object as described above.
Komar also discloses selecting a next sequential augmentation image from among a sequence of augmentation images, wherein the current augmentation state is associated with a current augmentation image, and wherein the next sequential augmentation image follows the current augmentation image in the sequence of augmentation images (Komar, para. 0017, additional information includes a 3-D image(s) of the soft drink; para. 0025, performing an action associated with one of selectable display areas includes displaying information, such as text, a web page, images, and/or a video clip; web pages and video clip each may be presented sequentially page by page and frame by frame respectively. Therefore, selecting the augmentation image from among the plurality of augmentation images includes selecting a next sequential augmentation image from among a sequence of augmentation images, wherein the current augmentation state is associated with a current augmentation image, and wherein the next sequential augmentation image follows the current augmentation image in the sequence of augmentation images).

Regarding claim 20, Komar-Kanzawa/Fox discloses the non-transitory computer-readable medium of claim 15, wherein each of the assigned color values comprises a red, green, blue, alpha (RGBA) value (Fox, col. 20, lines 52-59, RGB color).
The motivation and obviousness arguments are the same as claim 15.

8.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Komar-Kanzawa/Fox, as applied to claim 7 above, in view of Turek et al. (US Publication 2019/0311254, hereinafter Turek). 
Regarding claim 8, Komar-Kanzawa/Fox discloses the video content augmentation system of claim 7, but does not explicitly disclose wherein each of the one or more augmentation images is a Portable Network Graphics (PNG) image.
Turek discloses wherein each of the one or more augmentation images is a Portable Network Graphics (PNG) image (Turek, para. 0029, receive augmentation data as Portable Network Graphics (PNG) image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Turek’s features into Komar-Kanzawa/Fox’s invention for enhancing viewer’s playback experience by providing augmentation data in a standard format. 

9.	Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Komar-Kanzawa/Fox, as applied to claim 7 above, in view of Sato et al. (US Publication 2005/0107159, hereinafter Sato). 
Regarding claim 13, Komar-Kanzawa/Fox discloses the video content augmentation system of claim 7, and further discloses presenting the one or more augmentation images on the graphical user interface based on the video frame data and the location data, and presenting the one or more augmentation images as the video content is presented on the graphical user interface as described above.
Komar-Kanzawa/Fox does not explicitly disclose but Sato discloses presenting the one or more augmentation images on the graphical user interface in conjunction with the video content so that, when the one or more augmentation images are presented, the one or more augmentation images remain in a substantially fixed orientation relative to an object associated with the one or more augmentation images (Sato, para. 0006, the player earning a high score is photographed with a video camera and the photographed player image is displayed on a display together with the scoring data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato’s features into Komar-Kanzawa/Fox’s invention for enhancing user’s viewing experience by visually showing a player and his or her scoring data augmented together.

10.	Claims 9, 16 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Komar-Kanzawa/Fox, as applied to claims 7 and 15 above, in view of Aksoy et al. (US Publication 2018/0225827, hereinafter Aksoy). 
Regarding claim 9, Komar-Kanzawa/Fox discloses the video content augmentation system of claim 7, but does not disclose wherein the video data further comprises a respective pre-defined color value for each transparent bounding area of the plurality of transparent bounding areas.
Aksoy discloses wherein the video data further comprises a respective pre-defined color value for each transparent bounding area of the plurality of transparent bounding areas (Aksoy, para. 0048, setting opacity value for a transparent image area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aksoy’s features into Komar-Kanzawa/Fox’s invention for enhancing viewer’s playback experience by providing convenience for viewer to select an object or item having additional information that could interest the viewer.
Regarding claim 16, Komar-Kanzawa/Fox discloses the non-transitory computer-readable medium of claim 15, but does not disclose wherein each of the assigned color values comprises an opacity value.
Aksoy discloses wherein each of the assigned color values comprises an opacity value (Aksoy, para. 0048, setting opacity value for an image area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Aksoy’s features into Komar-Kanzawa/Fox’s invention for enhancing viewer’s playback experience by providing 

Regarding claim 17, Komar-Kanzawa/Fox-Aksoy discloses the non-transitory computer-readable medium of claim 16, further comprising computer-executable instructions for: assigning an opacity value of 0 to each bounding area of the plurality of bounding areas (Aksoy, para. 0048, setting opacity value of an image area to zero).
The motivation and obviousness arguments are the same as claim 16.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/LOI H TRAN/Primary Examiner, Art Unit 2484